Exhibit 10.1

Execution Version

Employment Agreement for Claude Lopez

The Scotts Company LLC

1

Contents

         
Article 1. Term of Employment
  1
Article 2. Definitions
  2
Article 3. Position and Responsibilities
  6
Article 4. Standard of Care
  6
Article 5. Compensation
  6
Article 6. Expenses
  7
Article 7. Employment Terminations
  7
Article 8. Assignment
  11
Article 9. Notice
  11
Article 10. Confidentiality, Noncompetition, and Nonsolicitation
  11
Article 11. Miscellaneous
  12
Article 12. Governing Law
  13
Article 13. Indemnification
  13

2

The Scotts Company LLC
Employment Agreement for Claude Lopez

This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into, as of May 28, 2010
(the “Execution Date”), but is effective as of the first day of October 2010
(herein referred to as the “Effective Date”), by and between The Scotts Company
LLC (the “Company”), an Ohio limited liability company, and Claude Lopez (the
“Executive”). The Executive and the Company are each sometimes referred to
herein as a “Party” and collectively referred to herein as the “Parties.”

WHEREAS, the Executive is currently employed as the head of International
Business with a subsidiary of the Company, Scotts France SAS (“SFSAS”), and is a
party to an employment agreement with SFSAS, dated July 1, 2001 (the “Old
Agreement”); and

WHEREAS, the Executive possesses considerable experience and an intimate
knowledge of the business, and, as such, the Executive has demonstrated unique
qualifications to act in an executive capacity for the Company, Scotts or any of
their affiliates; and

WHEREAS, the Company desires to promote the Executive from his current role with
SFAS, to a new non-executive officer position as the President, Global Sales,
located in the United States; and

WHEREAS, the Executive desires to move to the United States and accept the
position of President, Global Sales at the Company; and

WHEREAS, Executive and the Company understand that this new position will
require regular travel outside of the United States;

WHEREAS, the Company and the Executive, therefore, want to enter into this
Agreement to set forth the terms of the Executive’s employment with the Company;
and

WHEREAS, the Company and the Executive agree that this Agreement replaces and
supersedes the Old Agreement in its entirety; and

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants and
agreements of the Parties set forth in this Agreement, and of other good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto, intending to be legally bound, agree as
follows:

Article 1. Term of Employment

As evidenced by the Executive’s signature below, the Executive hereby agrees
that this Agreement replaces and, therefore, supersedes the Old Agreement and
the Executive further agrees that he shall have no rights under the Old
Agreement as of the Effective Date.

1.1 Term of Agreement. The Executive’s employment shall be governed by the terms
and conditions set forth in this Agreement during the Term. The initial term of
this Agreement shall commence on the Effective Date and shall continue until
September 30, 2013, unless sooner terminated by either Party as set forth below.
The period commencing on the Effective Date and ending on the date on which the
term of this Agreement terminates is referred to herein as the “Term.”

1.2 Renewal Terms. The Parties may negotiate in good faith to extend the Term
for continued employment with the Company or an affiliate. In the event that the
Parties’ negotiation extends beyond the initial Term, the Parties agree that the
material terms of this Agreement shall continue to govern during the negotiation
period. If the Parties are unable to, or either Party decides not to, negotiate
such continued employment this Agreement shall expire at the end of the initial
Term or at the end of the negotiation period, if applicable. The “end of the
negotiation period” shall mean 14 calendar days after written notice is provided
to the other party that he or it no longer desires to negotiate. As a
replacement for the Old Agreement and all obligations thereunder, if this
Agreement is not renewed or extended pursuant to this Section 1.2, or either
party gives notice he or it no longer desires to negotiate continued employment,
such non-renewal will constitute a termination without Cause and the Executive
will be entitled to severance in accordance with Article 7, as applicable.

1.3 Expiration. Unless this Agreement is extended as set forth in Section 1.2,
this Agreement, and the Executive’s employment with the Company, automatically
expires at the end of the initial Term (i.e., September 30, 2013). The last day
of the Term shall be the Effective Date of Termination. Nothing in this
Amendment is intended to change any of the terms or conditions set forth in any
of the Executive’s award agreements that remain active on the Effective Date of
Termination. Notwithstanding anything contained herein to the contrary, this is
employment at will and nothing in this Agreement shall be construed as giving
the Executive any right to be retained in the employ of the Company, and the
Executive specifically acknowledges that the Executive is subject to discharge
at any time by the Company with or without Cause (as defined in Section 2.7
below) and without compensation of any nature, except as provided in Article 7
below.

With the exception of the covenants referenced in Article 10 (which survive the
termination of the Executive’s employment), after any payments are made under
Article 7, the Company and the Executive shall have no further obligations under
this Agreement. The Parties agree that except for any payments made under
Article 7, the Company has no further severance obligations to the Executive and
no additional severance (including accelerated vesting and/or settlement of
equity-based compensation except to the extent otherwise provided in the award
agreement) will be payable in connection with the Executive’s termination of
employment under this Agreement.

Article 2. Definitions



  2.1   “Agreement” means this Employment Agreement for Claude Lopez effective
as of October 1, 2010.



  2.2   “Annual Bonus Award” means the annual bonus to be paid to the Executive
in accordance with the terms of the annual bonus program(s) maintained by the
Company, Scotts or any of their affiliates in which the Executive is a
participant.



  2.3   “Award Period” means the performance period applicable to Long-Term
Incentive Awards granted under the relevant Company long-term incentive plan.



  2.4   “Base Salary” means the salary of record paid to the Executive in United
States dollars as annual salary, pursuant to Section 5.1, excluding all other
amounts received including under incentive or other bonus plans, whether or not
deferred.



  2.5   “Beneficiary” means the individuals or entities designated or deemed
designated by the Executive pursuant to Section 11.6 herein.



  2.6   “Board” or “Board of Directors” means the Board of Directors of Scotts.



  2.7   “Cause” means the Executive’s:



  (a)   Continued failure to substantially perform his duties with the Company,
Scotts or any of their affiliates after a written demand for substantial
performance is delivered to the Executive that specifically identifies the
manner in which the Company believes that the Executive has failed to
substantially perform his duties, and after the Executive has failed to resume
substantial performance of his duties on a continuous basis within thirty
(30) calendar days of receiving such demand; or



  (b)   Conviction of a felony; or



  (c)   Engagement in illegal conduct, an act of dishonesty, violation of
Scotts’ policies or other similar conduct, that in the Company’s sole
discretion, which shall be exercised in good faith, is injurious to the Company,
Scotts or any of their affiliates; or



  (d)   Material breach of any provision of this Agreement; provided, however,
that the Executive’s willful and material breach of Article 4 shall not
constitute “Cause” unless the Executive has first been provided with written
notice detailing such breach and a thirty (30) calendar day period to cure such
breach; or



  (e)   Breach of Scotts’ code of business conduct or ethics as determined in
good faith by the Company; or



  (f)   Violation of Scotts’ insider-trading policies as determined in good
faith by the Company; or



  (g)   Material breach of Executive’s fiduciary duties to the Company, Scotts
or any of their affiliates as determined in good faith by the Company.

For purposes of determining Cause, no act or omission by the Executive shall be
considered “willful” unless it is done or omitted in bad faith or without
reasonable belief that the Executive’s action or omission was in the best
interests of the Company. Any act or failure to act based upon: (i) authority
given pursuant to a resolution duly adopted by the Board; or (ii) advice of
counsel for the Company, shall be conclusively presumed to be done or omitted to
be done by the Executive in good faith and in the best interests of the Company.



  2.8   “Change in Control” means the occurrence of any of the following events
after the Effective Date of this Agreement:



  (a)   Any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”))
other than Scotts, subsidiaries of Scotts, an employee benefit plan sponsored by
Scotts, or Hagedorn Partnership, L.P. or its successor or any party related to
Hagedorn Partnership, L.P. (as determined by the Board of Directors) becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of more than thirty percent (30%) of the combined voting stock of
Scotts;



  (b)   The shareholders of Scotts adopt or approve a definitive agreement or
series of related agreements for the merger or other business consolidation with
another person, the agreement(s) become effective and, immediately after giving
effect to the merger or consolidation, (i) less than fifty percent (50%) of the
total voting power of the outstanding voting stock of the surviving or resulting
person is then “beneficially owned” (within the meaning of Rule l3d-3 under the
Exchange Act) in the aggregate by (x) the shareholders of Scotts immediately
prior to such merger or consolidation, or (y) if a record date has been set to
determine the shareholders of Scotts entitled to vote with respect to such
merger or consolidation, the shareholders of Scotts as of such record date and
(ii) any “person” or “group” (as defined in Section 13(d)(3) and 14(d)(2) of the
Exchange Act) has become the direct or indirect “beneficial owner” (as defined
in Rule l3d-3 under the Exchange Act) of more than fifty percent (50%) of the
voting power of the voting stock of the surviving or resulting person;



  (c)   Scotts, either individually or in conjunction with one or more of its
subsidiaries, sells, assigns, conveys, transfers, leases or otherwise disposes
of, or the subsidiaries sell, assign, convey, transfer, lease or otherwise
dispose of, all or substantially all of the properties and assets of Scotts and
the subsidiaries, taken as a whole (either in one transaction or a series of
related transactions), to any person (other than Scotts or a wholly owned
subsidiary);



  (d)   For any reason, Hagedorn Partnership, L.P. or its successor or any party
related to Hagedorn Partnership, L.P. (as determined by the Board of Directors)
becomes the beneficial owner, as defined above, directly or indirectly, of
securities of Scotts representing more than forty-nine percent (49%) of the
combined voting power of Scotts’ then-outstanding voting securities; or



  (e)   The adoption or authorization by the shareholders of Scotts of a plan
providing for the liquidation or dissolution of Scotts.



  2.9   “Code” means the U.S. Internal Revenue Code of 1986, as amended from
time to time. For purposes of this Agreement, references to sections of the Code
shall be deemed to include references to any applicable regulations thereunder
and any successor or similar provision.



  2.10   “Committee” means the Compensation and Organization Committee of the
Board or a subcommittee thereof, or any other committee designated by the Board
to take any actions referenced in this Agreement. The members of the Committee
shall be appointed from time to time by and shall serve at the discretion of the
Board. If the Committee does not exist or cannot function for any reason, the
Board may take any action under this Agreement that would otherwise be the
responsibility of the Committee.



  2.11   “Company” means The Scotts Company LLC, an Ohio corporation, or any
successor company thereto as provided in Section 8.1 herein.



  2.12   “Director” means any individual who is a member of the Board of
Directors of Scotts.



  2.13   “Disability” or “Disabled” means for all purposes of this Agreement, a
consecutive period of ninety (90) calendar days during which the Executive is
unable to perform his duties.



  2.14   “Effective Date” means October 1, 2010.



  2.15   “Effective Date of Termination” means the date on which a termination
of the Executive’s employment occurs. For purposes of this Agreement, references
to a “termination of employment” or any form thereof shall mean a “separation
from service” as defined under Section 409A of the Code.



  2.16   “Executive” means Claude Lopez.



  2.17   “Good Reason” means, without the Executive’s consent, the existence of
one or more of the following conditions:



  (a)   A material diminution in the Executive’s Base Salary or, without
Executive’s agreement in writing as set forth in Section 5.2, a material
diminution in Executive’s Annual Bonus Award opportunity (expressed as a
percentage of his Base Salary);



  (b)   A material change in the geographic location at which the Executive must
perform services; provided, however, that the Executive acknowledges that his
position shall be deemed to include global sales and travel worldwide and
business travel incident to his position shall not be deemed to constitute a
material change hereunder; or



  (c)   A material change in the Executive’s position such that it no longer
requires periodic travel to Europe as set forth in Article 3.

Notwithstanding the foregoing, (i) an event described in this Section 2.17 shall
constitute Good Reason only if the Company fails to cure such event within
thirty (30) days after receipt from the Executive of written notice of the event
which constitutes Good Reason and (ii) Good Reason shall cease to exist for an
event on the ninetieth (90th) day following the later of its occurrence or the
Executive’s knowledge thereof, unless the Executive has given the Company
written notice of such event prior to such date.



  2.18   “Long-Term Incentive Award” means the Long-Term Incentive Award to be
paid to the Executive in accordance with the Company’s Amended and Restated 2006
Long-Term Incentive Plan as described in Section 5.3 herein.



  2.19   “Notice of Termination” means a written notice which shall indicate the
specific termination provision of Article 7 in this Agreement relied upon, and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provisions so indicated.



  2.20   “Prorated Annual Bonus Award” means, for any fiscal year, the Annual
Bonus Award that the Executive would have received had the Executive remained
employed for the entire fiscal year/performance period, but prorated based on
the actual Base Salary paid to the Executive during such fiscal year for
services rendered through the Effective Date of Termination.



  2.21   “Prorated Target Annual Bonus Award” means, for any fiscal year, the
amount of money determined by multiplying the Executive’s bonus target
percentage with respect to his Annual Bonus Award by the actual Base Salary paid
to the Executive during such fiscal year for services rendered through the
Effective Date of Termination. For example, if the Executive’s Base Salary is
$100,000.00, but only $40,000.00 of the Base Salary was earned for services
rendered during the fiscal year through the Effective Date of Termination, and
the Executive’s bonus target percentage with respect to his Annual Bonus Award
is 25%, then the Executive’s Prorated Target Annual Bonus Award is $10,000.00.



  2.22   “Scotts” means The Scotts Miracle-Gro Company, an Ohio corporation.



  2.23   “Specified Executive” means a “specified employee” within the meaning
of Treasury Regulation §1.409A-1(i) and as determined under the Company’s policy
for determining specified employees.



  2.24   “Target Annual Bonus Award” means, for any fiscal year, the amount of
money determined by multiplying the Executive’s bonus target percentage with
respect to his Annual Bonus Award by the Executive’s then Base Salary. For
example, if the Executive’s Base Salary is $100,000.00 and the Executive’s bonus
target percentage with respect to his Annual Bonus Award is 25%, then the
Executive’s Target Annual Bonus Award is $25,000.00.

Article 3. Position and Responsibilities

During the Term, the Executive agrees to serve in a non-executive officer role
as the President, Global Sales at the Company’s office in Marysville, Ohio. In
this capacity, the Executive shall report directly to the Executive Vice
President, North America, or such other executive officer as the Chief Executive
Officer shall designate, and shall be responsible for global consumer sales and
shall perform such other duties and responsibilities as may be reasonably
assigned to the Executive during the Term. The Executive’s position will be
based in the United States but will require travel outside the United States to
the Company’s offices and affiliated offices in various countries and unions
including, but not limited to Austria, Benelux, France, Germany, Poland and the
United Kingdom. The majority of the Executive’s time will be spent in the United
States but the Parties agree that such travel outside the United States will
require the Executive to make periodic travel each year to such countries and
unions.

Article 4. Standard of Care

During the Term, the Executive agrees to devote his full time, attention, and
energies to the Company’s business and shall not be engaged in any other
business activity, whether or not such business activity is pursued for gain,
profit, or other pecuniary advantage unless such business activity is approved
in writing by the Board or Committee, provided, however, that board positions
with nonprofit or philanthropic organizations which do not interfere with the
Executive’s performance of his duties and responsibilities shall not require
Board or Committee approval. The Executive covenants, warrants, and represents
that he shall:



  (a)   Devote his full and best efforts to the fulfillment of his employment
obligations; and



  (b)   Adhere to Scotts’ code of business conduct or ethics as determined by
the Board, the Committee or the Company and exercise the highest standards of
conduct in the performance of his duties.

Article 5. Compensation

As remuneration for all services to be rendered by the Executive during the
Term, and as consideration for complying with the covenants herein, the Company
shall pay and provide to the Executive the following:

5.1 Base Salary. The Company shall pay the Executive a Base Salary in the annual
amount of $475,000 in United States dollars. That amount is calculated from the
salary set forth in the Old Agreement of €352,937, as converted in an exchange
rate of about 1.35 United States dollars to 1.0 Euros, which was approximately
the exchange rate in effect when the Parties informally accepted the essential
terms that resulted in the preparation of this Agreement. This Base Salary shall
be paid to the Executive in equal installments throughout the year, consistent
with the normal payroll practices of the Company. The Base Salary shall be
reviewed at least annually following the Effective Date of this Agreement, while
this Agreement is in force, to ascertain whether, in the judgment of the
Committee, such Base Salary should be modified. If modified, the Base Salary as
stated above shall, likewise, be modified for all purposes of this Agreement.

5.2 Annual Bonus. The Executive shall be eligible to receive, in addition to his
Base Salary, an Annual Bonus Award which shall be based on an annual target
expressed as a percentage of the Executive’s Base Salary. The amount of the
Annual Bonus Award, if any, with respect to any fiscal year shall be based upon
performance targets and award levels determined by the Committee in its sole
discretion, in accordance with the applicable annual bonus program(s) as in
effect from time to time. The Executive’s Annual Bonus Award opportunity (i.e.,
the amount payable if one hundred percent (100%) of the applicable goals and
targets are attained) for any fiscal year during the Term will be established at
fifty-five percent (55%) of his Base Salary, unless the parties agree otherwise
in writing. Any Annual Bonus Award earned and payable to the Executive hereunder
shall be paid as set forth in the plan governing such Annual Bonus Award.

5.3 Long-Term Incentives. The Executive shall be eligible to receive, in
addition to his Base Salary and Annual Bonus Award, a Long-Term Incentive Award
for services rendered during an Award Period established by the Committee. The
amount of the Long-Term Incentive Award, if any, with respect to any Award
Period shall be based upon award levels determined by the Committee in its sole
discretion, in accordance with the Company’s or Scotts’ long-term incentive
compensation plan, as the case may be, as in effect from time to time.

5.4 Retirement Benefits. During the Term, and as otherwise provided within the
provisions of each of the respective plans, the Company shall provide to the
Executive all retirement benefits to which other executives and employees of the
Company are entitled to receive, subject to the eligibility requirements and
other provisions of such arrangements as applicable to executives of the Company
generally.

5.5 Employee Benefits. During the Term, and as otherwise provided within the
provisions of each of the respective plans, the Company shall provide to the
Executive all benefits to which other executives and employees of the Company
are entitled to receive, subject to the eligibility requirements and other
provisions of such arrangements as applicable to executives of the Company
generally. Such benefits shall include, but shall not be limited to, life
insurance, comprehensive health and major medical insurance, dental insurance,
prescription drug insurance, vision insurance, and short-term and long-term
disability. The Executive shall likewise participate in any additional benefit
as may be established during the Term, by standard written policy of the
Company.

5.6 Sign-on Grant. Pursuant to the Company’s Amended and Restated 2006 Long-Term
Incentive Plan (the “LTIP”), the terms of which are expressly incorporated
herein (or successor plan), the Executive shall be granted performance units of
the Company with a value on the date of grant of approximately $600,000, subject
to the terms and conditions of the LTIP. The value of the performance unit grant
reflects the approximate difference between the value of the Executive’s
severance benefits under the Old Agreement and the value of the severance
benefits set forth herein. The performance units shall vest based on performance
criteria and be subject to certain accelerated vesting provisions as set forth
in the LTIP and the Performance Unit Award Agreement, substantially and in all
material respects in the form attached hereto as Exhibit A.

5.7 Residency and Tax Equalization. The intent of the tax equalization benefit
is to place the Executive in approximately the same after-tax position he would
have been, as to Base Salary, the Mobility Allowance Payment and any Annual
Bonus Award (or such other payment or benefit that is subject to the tax
equalization protection as expressly set forth herein), had the Executive
remained a resident of France. The Company shall provide a tax equalization
amount to the Executive such that the Executive will owe no greater (or lesser)
taxes on the Executive’s Base Salary, the Mobility Allowance Payment and his
Annual Bonus Award, if applicable (or such other payment or benefit that is
subject to the tax equalization protection as expressly set forth herein),
compared to the taxes that would be due on the same compensation in France, if
the Executive remained a resident of France, and as if that were the only
compensation earned by the Executive. If the Executive receives a tax
equalization amount, the Executive will be entitled to a gross up payment as
necessary to cover any and all taxes associated with the tax equalization
benefit putting the Executive in approximately the same after-tax position he
would have been in had the Executive remained a resident of France. If the
Executive owes the Company a tax equalization amount, the Executive shall, upon
request, make a payment to the Company in United States dollars (or the Company
may, without request, reduce future payments of Base Salary, or reduce the
Annual Bonus Award or any other payments due to the Executive) in the amount
due. For purposes of calculating the tax equalization amount on Base Salary, the
Mobility Allowance Payment or Annual Bonus, if applicable (or such other payment
or benefit that is subject to the tax equalization protection as expressly set
forth herein), the taxes shall include all income, employment, social charges or
related customary taxes that would be due in the United States or France on the
Executive’s Base Salary, the Mobility Allowance Payment and his Annual Bonus
Award, if applicable (or such other payment or benefit that is subject to the
tax equalization protection as expressly set forth herein). Any tax equalization
amount to either party or gross up payment payable to the Executive under this
Section 5.7 will be paid as soon as practicable, but not later than March 15, of
the calendar year following the calendar year for which such shortfall occurs.
The Company and the Executive understand that there are specific requirements
and rules which govern the Executive’s residency in France and whether the
Executive will be a non-resident of France and a resident of the United States
for purposes of his employment under this Agreement. The Company will use its
reasonable best efforts to assist the Executive so that the Executive qualifies
as a non-resident of France during the Term but the Executive acknowledges and
agrees to take all steps necessary to assume non-resident status in France and
appropriate immigration status in the United States and to assume all risk
associated with these requirements, including without limitation the French
income and social tax requirements. The Parties expressly acknowledge and agree
that any amount paid under Section 5.7 will not be considered Base Salary or an
Annual Bonus Award for purposes of this Agreement.

5.8 Mobility Allowance. The Executive’s principal work location shall be at the
Company’s offices located in Marysville, Ohio. The Executive acknowledges and
agrees that it is a condition of his employment with the Company that the
Executive relocate to the Marysville, Ohio area. The Company shall assist the
Executive as to those mobility expenses, in connection with the Executive’s
relocation to the Marysville, Ohio area, by making a one time payment in the
amount of one hundred thousand dollars ($100,000.00) to the Executive on a net
basis (the “Mobility Allowance Payment”). The Mobility Allowance Payment shall
be subject the tax equalization protection as set forth in Section 5.7,
applicable tax withholding and will be paid not later than October 31, 2010.

5.9 French Benefits. The Company will make voluntary contributions on behalf of
the Company and the Executive during the Term as necessary to maintain all state
provided health and welfare, unemployment and retirement coverage amounts for
the Executive in France based on the same levels the Executive would have
enjoyed had he remained an associate in France for the Term.

5.10 Accrued Holiday Payment. The Parties expressly acknowledge and agree that
SFSAS will make a cash payment to the Executive, on or before the Effective
Date, to buyout any accrued but not taken holiday entitlement through the
Effective Date, pursuant to the terms of the Old Agreement.

5.11 Additional Perquisites. The Company shall provide to the Executive the
following additional perquisites.

(a) The Company shall provide to the Executive on an annual basis a Company
provided automobile pursuant to the Company’s executive car program in place
from time to time.

(b) The Company shall provide to the Executive on a monthly basis a housing
allowance to cover the cost of a rental home, utilities and furniture, if
applicable, of up to six thousand dollars ($6,000.00). This housing allowance
shall be paid directly to the third party lessor, or agent, on behalf of the
Executive.

(c) The Company shall provide to the Executive on an annual basis either (i) a
four thousand dollar ($4,000.00) amount to be used in lieu of the provision of
personal financial tax planning, or (ii) personal financial tax planning up to a
cost or value of such amount.

(d) The Company shall, on an annual basis, provide the Executive, or reimburse
up to six thousand dollars ($6,000) expended by the Executive for, an executive
physical examination at a Mayo Clinic location or comparable facility.

(e) The Company shall pay for up to ten (10) round trip business class airline
tickets per year for trips to and from France, for the Executive, his spouse or
other immediate family members, as applicable. Such tickets must be booked
through the Company’s corporate travel office.

(f) The Company shall provide to the Executive on an annual basis, at no cost,
the preparation of his United States and French annual tax returns, for all
calendar tax years during the Term, by an independent preparer.

(g) The Company will pay or reimburse the Executive such amount, in the
aggregate, as the Company determines, in its sole discretion, to be the
reasonable costs to move the Executive, his spouse or dependents, including
personal items and household goods, to France following the Term. Any payment or
reimbursement, if applicable, shall be made in accordance with the Company’s
travel and relocation policies then in effect.

(h) The value of any services or reimbursements paid under this Section 5.11
will be added to the Executive’s taxable income. Some or all of such value or
amount of the benefits described in this Section 5.11 may be tax deductible by
the Executive, but the Company makes no tax representation relating thereto. The
value of any benefits or amounts paid under Sections 5.11 (b), (e), (f) or
(g) will be subject to the tax equalization protection as set forth in
Section 5.7.

Article 6. Expenses

Upon presentation of appropriate documentation, the Company shall pay, or
reimburse the Executive, for all ordinary and necessary business expenses, in a
reasonable amount, which the Executive incurs in performing his duties under
this Agreement including, but not limited to, travel, entertainment,
professional dues and subscriptions, and all dues, fees, and expenses associated
with membership in various professional, business, and civic associations and
societies in which the Executive’s participation is in the best interest of the
Company, in accordance with Company policy.

Article 7. Employment Terminations

7.1 Termination Due to Death. In the event of the Executive’s death during the
Term, this Agreement shall terminate effective immediately and the Company’s
obligations under this Agreement shall immediately expire.

Notwithstanding the foregoing, the Company shall be obligated to pay to the
Executive the following:



  (a)   Base Salary through the Effective Date of Termination within thirty
(30) days following such Effective Date of Termination;



  (b)   Subject to the Executive’s estate signing and not revoking a release of
claims satisfactory to the Company (a “Release”) within sixty (60) days
following the Effective Date of Termination, the Prorated Target Annual Bonus
Award. Such amount shall be paid no later than seventy (70) days following the
Effective Date of Termination; and



  (c)   All other rights and benefits the Executive is vested in, pursuant to
other plans and programs of the Company. Such rights and benefits shall be paid
or provided, as applicable, in accordance with the terms of the applicable plan
or program.

The Company and the Executive thereafter shall have no further obligations under
this Agreement. The Parties agree that except for any payments made under
Section 7.1, the Company has no further severance obligations to the Executive
and no additional severance (including accelerated vesting and/or settlement of
equity-based compensation except to the extent otherwise provided in the award
agreement) will be payable in connection with the Executive’s termination of
employment under this Agreement.

7.2 Termination Due to Disability. Subject to any applicable legal requirement,
in the event that the Executive becomes Disabled during the Term, the Company
shall have the right to terminate the Executive’s employment by giving the
Executive a Notice of Termination. Upon the Effective Date of Termination, the
Company’s obligations under this Agreement shall immediately expire.

Notwithstanding the foregoing, the Company shall be obligated to pay to the
Executive the following:



  (a)   Base Salary through the Effective Date of Termination (subject to an
offset for any disability payments that the Executive receives during this
period) within thirty (30) days following such Effective Date of Termination;



  (b)   Subject to the Executive signing and not revoking a Release within sixty
(60) days following the Effective Date of Termination, the Prorated Target
Annual Bonus Award. Such amount shall be paid no later than seventy (70) days
following the Effective Date of Termination; and



  (c)   All other rights and benefits the Executive is vested in, pursuant to
other plans and programs of the Company. Such rights and benefits shall be paid
or provided, as applicable, in accordance with the terms of the applicable plan
or program.

With the exception of the covenants referenced in Article 10 (which survive the
termination of the Executive’s employment), after the payments and execution of
the Release, the Company and the Executive shall have no further obligations
under this Agreement. The Parties agree that except for any payments made under
Section 7.2, the Company has no further severance obligations to the Executive
and no additional severance (including accelerated vesting and/or settlement of
equity-based compensation except to the extent otherwise provided in the award
agreement) will be payable in connection with the Executive’s termination of
employment under this Agreement.

7.3 Voluntary Termination by the Executive. The Executive may terminate his
employment and this Agreement at any time by giving the Company a Notice of
Termination, delivered at least sixty (60) calendar days prior to the Effective
Date of Termination; provided, however, that the Company may waive all or a
portion of such sixty (60) day notice period. If the Company waives all or a
portion of such sixty (60) day notice period, this Agreement shall not continue
for the full sixty (60) day notice period but shall terminate upon the
Executive’s “separation from service” as defined under Section 409A of the Code,
which date shall be the Effective Date of Termination.

Upon the Effective Date of Termination, the Company shall pay the Executive
(a) his accrued and unpaid Base Salary at the rate then in effect, through the
Effective Date of Termination within thirty (30) days following such Effective
Date of Termination, plus (b) all other benefits to which the Executive has a
vested right as of the Effective Date of Termination pursuant to the terms and
conditions of the applicable plans and programs of the Company. With the
exception of the covenants referenced in Article 10 (which survive the
termination of the Executive’s employment), the Company and the Executive shall
have no further obligations under this Agreement.

7.4 Termination by the Company without Cause or by the Executive with Good
Reason unrelated to a Change in Control. At all times during the Term, the
Company may terminate the Executive’s employment for reasons other than death,
Disability, or for Cause, by providing to the Executive a Notice of Termination,
at least sixty (60) calendar days prior to the Effective Date of Termination.
Such Notice of Termination shall be irrevocable absent express written, mutual
consent of the Parties. Additionally, the Executive may terminate employment
with the Company for Good Reason by providing the Company with a Notice of
Termination for Good Reason. The Notice of Termination must set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
such Good Reason termination.

Upon the Effective Date of Termination, the Executive shall be entitled to:



  (a)   An amount equal to the Executive’s accrued and unpaid Base Salary
through the Effective Date of Termination within thirty (30) days following such
Effective Date of Termination.



  (b)   Subject to the Executive signing and not revoking a Release within sixty
(60) days following the Effective Date of Termination:



  (i)   A lump sum payment equal to two (2) times the Executive’s Base Salary,
at the rate in effect on the Effective Date of Termination; provided, however,
that if the reason for the Executive’s termination is a reduction in Base
Salary, the Base Salary before the reduction will be used to calculate the
payment herein; and



  (ii)   A lump sum payment equal to the Prorated Annual Bonus Award.

(iii) As provided under the Company’s Amended and Restated 2006 Long Term
Incentive Plan or the applicable award agreement, accelerated vesting of
Performance Units as set forth in Exhibit A, attached hereto.

Except as otherwise required by Section 7.7, the lump sum payments described in
this Section 7.4(b)(i) and (ii) shall be made by the Company no later than
seventy (70) days following the Effective Date of Termination and the lump sum
payment described in this Section 7.4(b)(ii) shall be made no later than the
fifteenth (15th) day of the third (3rd) month following the end of the fiscal
year in which the Effective Date of Termination occurs. The Company shall
provide the Release to the Executive on or shortly after the Effective Date of
Termination, and the Executive shall execute the Release during the time period
permitted by applicable law.



  (c)   All other benefits to which the Executive has a vested right as of the
Effective Date of Termination, according to the provisions of the governing plan
or program. Such rights and benefits shall be paid or provided, as applicable,
in accordance with the terms of the applicable plan or program.

With the exception of the covenants referenced in Article 10 (which survive the
termination of the Executive’s employment), after the payments and execution of
the Release, the Company and the Executive shall have no further obligations
under this Agreement. The Parties agree that except for any payments made under
Section 7.4, the Company has no further severance obligations to the Executive
and no additional severance (including accelerated vesting and/or settlement of
equity-based compensation except to the extent otherwise provided in the award
agreement) will be payable in connection with the Executive’s termination of
employment under this Agreement.

7.5 Termination for Cause. Nothing in this Agreement shall be construed to
prevent the Company from terminating the Executive’s employment and this
Agreement for Cause. In the event this Agreement is terminated by the Company
for Cause, the Company shall pay the Executive his Base Salary through the
Effective Date of Termination within thirty (30) days following such Effective
Date of Termination, and the Executive shall immediately thereafter forfeit all
rights and benefits (other than vested benefits) he would otherwise have been
entitled to receive under this Agreement. With the exception of the covenants
referenced in Article 10 (which survive the termination of the Executive’s
employment), the Company and the Executive shall have no further obligations
under this Agreement.

7.6 Subsequent to a Change in Control, Termination by the Company without Cause
or by the Executive with Good Reason. If within two (2) years following a Change
in Control, the Company terminates the Executive’s employment for any reason
other than death, Disability, or Cause or the Executive terminates employment
for Good Reason, by providing to the Executive or the Company, as applicable, a
Notice of Termination, at least sixty (60) calendar days prior to the Effective
Date of Termination, the Company shall pay and provide to the Executive:



  (a)   An amount equal to the Executive’s accrued and unpaid Base Salary
through the Effective Date of Termination within thirty (30) days following such
Effective Date of Termination.



  (b)   Subject to the Executive signing and not revoking a Release within sixty
(60) days following the Effective Date of Termination:



  (i)   A lump sum payment equal to two (2) times the Executive’s annual Base
Salary, at the Base Salary rate in effect on the Effective Date of Termination;
provided, however, that if the reason for the Executive’s termination is a
reduction in Base Salary, the Base Salary before the reduction will be used to
calculate the payment herein;



  (ii)   A lump sum payment equal to two (2) times the Target Annual Bonus
Award;



  (iii)   A lump sum payment that is equal to the Prorated Target Annual Bonus
Award; and



  (iv)   As provided under the Company’s Amended and Restated 2006 Long Term
Incentive Plan or the applicable award agreement, accelerated vesting of
Performance Units as set forth in Exhibit A, attached hereto.

Except as otherwise required by Section 7.7, the lump sum payments described in
this Section 7.6(b) shall be made by the Company within seventy (70) days
following the Effective Date of Termination. The Company shall provide the
Release to the Executive on or shortly after the Effective Date of Termination,
and the Executive shall execute the Release during the time period permitted by
applicable law.



  (c)   All other benefits to which the Executive has a vested right as of the
Effective Date of Termination, according to the provisions of the governing plan
or program. Such rights and benefits shall be paid or provided, as applicable,
in accordance with the terms of the applicable plan or program.

With the exception of the covenants referenced in Article 10 (which survive the
termination of the Executive’s employment), after the payments and execution of
the Release, the Company and the Executive shall have no further obligations
under this Agreement. The Parties agree that except for any payments made under
Section 7.6, the Company has no further severance obligations to the Executive
and no additional severance (including accelerated vesting and/or settlement of
equity-based compensation except to the extent otherwise provided in the award
agreement) will be payable in connection with the Executive’s termination of
employment under this Agreement.

7.7 Required Postponement for Specified Executives. If the Executive is
considered a Specified Executive and payment of any amounts under this Agreement
is required to be delayed for a period of six months after a separation from
service pursuant to Section 409A of the Code, payment of such amounts shall be
delayed as required by Section 409A of the Code, and the accumulated postponed
amounts shall be paid in a lump sum payment within five (5) days after the end
of the six (6) month period. If the Executive dies during the postponement
period prior to the payment of such amounts, the amounts postponed on account of
Section 409A of the Code shall be paid to the Executive’s Beneficiary within
sixty (60) days after the date of the Executive’s death.

7.8 Later Determined Cause. Notwithstanding anything in this Agreement to the
contrary, during the time between the Effective Date of Termination and either
the Company’s Notice of Termination or the Executive’s Notice of Termination, if
the Executive engages in conduct that is Cause, then the provisions relating to
a termination for Cause shall control the termination rights and processes of
both Parties under this Agreement.

Article 8. Assignment

8.1 Assignment by the Company. This Agreement may and shall be assigned or
transferred

to, and shall be binding upon and shall inure to the benefit of any successor
company. For the purposes of this Section 8.1, a “successor” shall include a
purchaser of all of the equity of the Company or all or substantially all of the
assets or business of the Company. Any such successor company shall be deemed
substituted for all purposes of the “Company” under the terms of this Agreement.

Failure of the Company to obtain the agreement of any successor company to be
bound by the terms of this Agreement prior to the effectiveness of any such
succession shall be a breach of this Agreement, and an event constituting Good
Reason (as described in Section 2.17). Except as herein provided, this Agreement
may not otherwise be assigned by the Company.

8.2 Assignment by the Executive. This Agreement shall inure to the benefit of
and be enforceable by the Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees, and
legatees. If the Executive dies during the Term, the Company’s obligations to
make payments or provide benefits are described entirely in Sections 7.1 and 7.7
and all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to the Executive’s Beneficiary.

Article 9. Notice

Any notices, requests, demands, or other communications provided by this
Agreement shall be sufficient if in writing and if sent by registered or
certified mail to the Executive at the last address he has filed in writing with
the Company or, if to the Company, at its principal offices.

Article 10. Confidentiality, Noncompetition, and Nonsolicitation

The Executive hereby acknowledges and agrees that, during the Term, the
Executive will frequently be exposed to certain knowledge, data and information
of the Company and its subsidiaries which is confidential and has substantial
value to the Company. The Executive acknowledges and agrees that it is
reasonable for the Company to require the Executive to abide by certain
restrictive covenants. Therefore, contemporaneous with the Effective Date of
this Agreement and as a condition of the Executive’s employment with the
Company, the Executive will sign and return a copy of the Employee
Confidentiality, Noncompetition and Nonsolicitation Agreement attached hereto as
Exhibit B. The provisions of this Article 10 shall survive the termination of
this Agreement and the termination of the Executive’s employment.

Article 11. Miscellaneous

11.1 Entire Agreement. Unless otherwise specified herein, this Agreement
supersedes any prior agreements or understandings, oral or written, between the
Parties hereto or between the Executive and the Company, with respect to the
subject matter hereof, including without limitations the Old Agreement and
constitutes the entire agreement of the Parties with respect thereto.

11.2 Amendment or Modification. This Agreement shall not be varied, altered,
modified, canceled, changed, or in any way amended except by mutual agreement of
the Parties in a written instrument executed by the Parties hereto or their
legal representatives. Notwithstanding the foregoing, the Company may amend the
Agreement, to take effect retroactively or otherwise, as deemed necessary or
advisable for the purpose of conforming the Agreement to any present or future
law relating to agreements of this or similar nature (including, but not limited
to, Section 409A of the Code), and to the administrative regulations and rulings
promulgated thereunder. None of the Company, Scotts or any of their respective
affiliates, employees or agents shall have any liability to the Executive for
any failure to comply with Section 409A of the Code.

11.3 Severability. In the event that any provision or portion of this Agreement
shall be determined to be invalid or unenforceable for any reason, the remaining
provisions of this Agreement shall be unaffected thereby and shall remain in
full force and effect.

11.4 Counterparts. This Agreement may be executed in one (1) or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement.

11.5 No Tax Advice/Tax Withholding. The Executive will seek his own tax advice
as to the French and United States tax consequences of this Agreement to him and
no employee of the Company shall provide any such advice. The Company may
withhold from any payment or benefits payable under this Agreement all federal,
state, city, or other taxes as may be required pursuant to any law or
governmental regulation or ruling. Except as specifically provided otherwise in
this Agreement, the Executive shall bear all expense of, and be solely
responsible for, all federal, state and local taxes due with respect to any
payment received under this Agreement.

11.6 Beneficiaries. For the purposes of any payments or benefits due under
Sections 7.1 and 7.7 of this Agreement, the Executive may designate one or more
individuals or entities as the primary and/or contingent Beneficiaries of any
amounts to be received. Such designation must be in the form of a signed writing
acceptable to the Company. The Executive may make or change such designation at
any time. An acceptable form is attached hereto as Exhibit C. If no Beneficiary
is validly designated, then the benefits payable under this Agreement shall be
paid to the Executive’s surviving spouse or, if there is no surviving spouse,
the Executive’s estate.

11.7 Payment Obligation Absolute. All amounts payable by the Company hereunder
shall be paid without notice or demand. Subject to the covenants set forth in
Article 10 and the terms of any bonus, long-term incentive or other such plan or
program, each and every payment made hereunder by the Company shall be final,
and the Company shall not seek to recover all or any part of such payment from
the Executive or from whomsoever may be entitled thereto, for any reasons
whatsoever.

The restrictive covenants referenced in Article 10 are independent of any other
contractual obligations in this Agreement or otherwise owed by the Company to
the Executive. Except as provided in this Section 11.7, the existence of any
claim or cause of action by the Executive against the Company, whether based on
this Agreement or otherwise, shall not create a defense to the enforcement by
the Company of any restrictive covenant contained herein.

11.8 Contractual Rights to Benefits. Subject to approval by the Company, this
Agreement establishes and vests in the Executive a contractual right to the
benefits to which he is entitled hereunder. However, nothing herein contained
shall require or be deemed to require, or prohibit or be deemed to prohibit, the
Company to segregate, earmark, or otherwise set aside any funds or other assets,
in trust or otherwise, to provide for any payments to be made or required
hereunder.

11.9 Specific Performance. The Executive acknowledges that the obligations
undertaken by him pursuant to this Agreement are unique and that the Company
will likely have no adequate remedy at law if the Executive shall fail to
perform any of his obligations hereunder. The Executive therefore confirms that
the Company’s right to specific performance of the terms of this Agreement is
essential to protect the rights and interests of the Company. Accordingly, in
addition to any other remedies that the Company may have at law or in equity,
the Company shall have the right to have all obligations, covenants, agreements,
and other provisions of this Agreement specifically performed by the Executive
and the Company shall have the right to obtain preliminary injunctive relief to
secure specific performance and to prevent a breach or contemplated breach of
this Agreement by the Executive.

11.10 Consultation. The Executive represents and agrees that he has discussed
all aspects of this Agreement with his private attorney, that he has carefully
read and fully understands all of the provisions of this Agreement, that he is
competent to execute this Agreement, that his decision to execute this Agreement
has not been obtained by any duress and that he freely and voluntarily enters
into this Agreement, and that he has read this document in its entirety and
fully understands the meaning, intent and consequences of this Agreement. The
Parties expressly agree that there will be no presumption against the Company as
the drafter of this Agreement.

11.11 Voiding of Agreement Provision. Notwithstanding any provision of this
Agreement, this Agreement shall be construed and interpreted to comply with
Section 409A of the Code and if necessary, any provision shall be held null and
void to the extent such provision (or part thereof) fails to comply with
Section 409A of the Code or regulations thereunder. For purposes of the
limitations on nonqualified deferred compensation under Section 409A of the
Code, each payment of compensation under the Agreement shall be treated as a
separate payment of compensation for purposes of applying the Section 409A of
the Code deferral election rules and the exclusion from Section 409A of the Code
for certain short-term deferral amounts. Any amounts payable solely on account
of an involuntary separation from service within the meaning of Section 409A of
the Code shall be excludible from the requirements of Section 409A of the Code,
either as involuntary separation pay or as short-term deferral amounts (e.g.,
amounts payable under the schedule prior to March 15 of the calendar year
following the calendar year of involuntary separation) to the maximum possible
extent. Further, any reimbursements or in-kind benefits provided under the
Agreement shall be made or provided in accordance with the requirements of
Section 409A of the Code, including, where applicable, the requirement that
(i) any reimbursement is for expenses incurred during the period of time
specified in the Agreement, (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
or in-kind benefits is not subject to liquidation or exchange for another
benefit.

Article 12. Governing Law

To the extent not preempted by federal law, the provisions of this Agreement
shall be construed and enforced in accordance with the laws of the State of
Ohio, excluding any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of the Agreement to the
substantive law of another jurisdiction.

Article 13. Indemnification

The Company hereby covenants and agrees to indemnify and hold harmless the
Executive against and in respect to any and all actions, suits, proceedings,
claims, demands, judgments, costs, expenses, losses, and damages resulting from
the Executive’s performance of his duties and obligations under the terms of
this Agreement; provided however, the Executive acted in good faith and in a
manner he reasonably believed to be in or not opposed to the best interests of
the Company or its shareholders, and with respect to a criminal action or
proceeding, the Executive had no reasonable cause to believe his conduct was
unlawful. This Indemnification provision shall survive Executive’s termination
from employment for any reason.

[Signature Page Follows]

3

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date and year first above written.

EXECUTIVE

/s/ Claude Lopez
Claude Lopez

Date: 5/28/10

THE SCOTTS COMPANY LLC

/s/ Denise Stump
Denise Stump, EVP Global Human Resouces

Date: 5/28/10

4

EXHIBIT A

FORM OF PERFORMANCE UNIT AWARD AGREEMENT

5

THE SCOTTS MIRACLE-GRO COMPANY
AMENDED AND RESTATED
2006 LONG-TERM INCENTIVE PLAN

PERFORMANCE UNIT AWARD AGREEMENT
(with related dividend equivalents)
PERFORMANCE UNITS GRANTED TO
CLAUDE LOPEZ ON OCTOBER 1, 2010

The Scotts Miracle-Gro Company (“Company”) believes that its business interests
are best served by ensuring that you have an opportunity to share in the
Company’s business success. To this end, the Company adopted The Scotts
Miracle-Gro Company Amended and Restated 2006 Long-Term Incentive Plan (“Plan”)
through which key employees, like you, may acquire (or share in the appreciation
of) common shares, without par value, of the Company (“Shares”). Capitalized
terms that are not defined in this Award Agreement have the same meanings as in
the Plan.

This Award Agreement describes the type of Award that you have been granted and
the terms and conditions of your Award. To ensure you fully understand these
terms and conditions, you should:

- Read the Plan and this Award Agreement carefully; and

- Contact [Title] at [Telephone Number] if you have any questions about your
Award. Or, you may send a written inquiry to the address shown below:

The Scotts Miracle-Gro Company

Attention: [Title]

14111 Scottslawn Road

Marysville, Ohio 43041

Also, no later than [Date 30 Days After Grant Date], you must return a signed
copy of this Award Agreement to:

[Third Party Administrator]
Attention: [TPA Contact’s Name]
[TPA Contact’s Address]

[TPA Telephone Number]

The Company intends that this Award satisfy the requirements of Section 409A of
the Code and that this Award Agreement be so administered and construed. You
agree that the Company may modify this Award Agreement, without any further
consideration, to fulfill this intent, even if those modifications change the
terms of your Award and reduce its value or potential value.

1. DESCRIPTION OF YOUR PERFORMANCE UNITS

You have been granted [insert number] of Performance Units (“Performance Units”)
and an equal number of related dividend equivalents, subject to the terms and
conditions of the Plan and this Award Agreement. The “Grant Date” of your Award
is October 1, 2010. Each whole Performance Unit represents the right to receive
one full Share at the time and in the manner described in this Award Agreement.
Subject to Section 3(f) of this Award Agreement, each dividend equivalent
represents the right to receive an amount equal to the dividends that are
declared and paid during the period beginning on the Grant Date and ending on
the Settlement Date (as described in Section 2(b) of this Award Agreement) with
respect to each Share represented by the related Performance Unit.

2. VESTING AND SETTLEMENT

(a) Vesting. Subject to Sections 3(a), 3(b) and 3(c) of this Award Agreement,
and provided that you have not Terminated prior to such date, you will vest in
your Performance Units on the September 30, 2013 (“Vesting Date”) based on
whether the criteria set forth in the table below are satisfied:

     
If the compound annual growth rate of the
Company’s Net Sales over the Performance
Period is....
  You will vest in the following
percentage of your Performance
Units...
 
   
Less than 7.0 percent (or negative)
  0 percent
 
   
7.0 percent or greater
  100 percent
 
   

For purposes of this Award Agreement:

(i) For purposes of calculating compound annual growth rate: (A) the beginning
value shall be the FY10 Baseline; (B) the ending value shall be the Company’s
Net Sales for the fiscal year ending on September 30, 2013 (using the following
foreign exchange currency rates, as applicable: EUR ($1.350), GBP ($1.521) and
CAD ($0.989)); and (C) the measurement period shall be the Performance Period.

(ii) The “FY10 Baseline” shall be the Company’s actual global consumer net sales
result for FY10, excluding Roundup, as determined after the close of the books
and used for internal management reporting purposes.

(iii) “Net Sales” shall be the Company’s global consumer net sales, excluding
Roundup, used for internal management reporting purposes, as may be adjusted, in
the Company’s sole discretion, to reflect any acquisitions or divestitures
during the Performance Period; and

(iv) The “Performance Period” shall be the three fiscal year period beginning on
October 1, 2010 and ending on September 30, 2013.

(b) Settlement.

(i) Subject to the terms of the Plan and this Award Agreement, your vested
Performance Units shall be settled in a lump sum as soon as administratively
practicable, but no later than 90 days, following the earliest to occur of:
(i) your death or Disability; (ii) the date of your Termination without Cause or
for Good Reason; or (iii) September 30, 2013 (each, a “Settlement Date”). Your
whole Performance Units shall be settled in full Shares, and any fractional
Performance Units shall be settled in cash, determined based upon the Fair
Market Value of a Share on the Settlement Date. Notwithstanding the foregoing,
the Company may delay the settlement of your Performance Units for the period
and to the extent required by Section 409A(a)(2)(B) of the Code.

(ii) For purposes of this Award Agreement:

(A) “Disabled” means (1) you are unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, (2) you are, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering Employees of your
employer, or (3) you are determined to be totally disabled by the Social
Security Administration or Railroad Retirement Board;

(B) “Terminate” (or any form thereof) means the later of (A) the cessation of
the employment relationship between you and the Company and all Affiliates and
Subsidiaries for any reason; or (B) the cessation of your service as a member of
the Board; provided, however, that, to the extent that this Award is subject to
Section 409A of the Code, “Terminate” means your “separation from service” from
the Company, as defined in Section 409A of the Code.

(C) “Cause” and “Good Reason” shall have the meanings given to them in the
employment agreement effective as of October 1, 2010, by and between you and the
Company.

3. GENERAL TERMS AND CONDITIONS

(a) YOU MAY FORFEIT YOUR PERFORMANCE UNITS IF YOU TERMINATE. Except as otherwise
provided in this Section 3(a) and Section 3(c) of this Award Agreement, you will
forfeit your Performance Units if you Terminate prior to Vesting Date.

(i) If, prior to the Vesting Date, and notwithstanding Section 2(a) above, you
(A) die or (B) become Disabled, your Performance Units will become 100 percent
vested as of the date of such event and will be settled in accordance with
Section 2(b) of this Award Agreement.

(ii) If, prior to the Vesting Date, and notwithstanding Section 2(a) above, you
(A) are Terminated by the Company without Cause or (B) Terminate for Good
Reason, your Performance Units will become 100 percent vested as of the date of
your Termination and will be settled in accordance with Section 2(b) of this
Award Agreement.

(ii) If, prior to the Vesting Date, you Terminate for any reason not described
in Sections 3(a)(i) or (ii) of this Award Agreement, your Performance Units will
be forfeited immediately.

(b) YOU WILL FORFEIT YOUR PERFORMANCE UNITS IF YOU ENGAGE IN CONDUCT THAT IS
HARMFUL TO THE COMPANY (OR ANY AFFILIATE OR SUBSIDIARY). You will forfeit any
outstanding Performance Units and related dividend equivalents and must return
to the Company all Shares and other amounts you have received through the Plan
if, without the Company’s written consent, you do any of the following within
180 days before and 730 days after you Terminate:

(i) You serve (or agree to serve) as an officer, director, consultant, manager
or employee of any proprietorship, partnership, corporation or other entity or
become the owner of a business or a member of a partnership, limited liability
company or other entity that competes with any portion of the Company’s (or any
Affiliate’s or Subsidiary’s) business with which you have been involved any time
within five years before your Termination or render any service (including,
without limitation, advertising or business consulting) to entities that compete
with any portion of the Company’s (or any Affiliate’s or Subsidiary’s) business
with which you have been involved any time within five years before your
Termination;

(ii) You refuse or fail to consult with, supply information to or otherwise
cooperate with the Company or any Affiliate or Subsidiary after having been
requested to do so;

(iii) You deliberately engage in any action that the Company concludes has
caused substantial harm to the interests of the Company or any Affiliate or
Subsidiary;

(iv) On your own behalf or on behalf of any other person, partnership,
association, corporation, limited liability company or other entity, you solicit
or in any manner attempt to influence or induce any employee of the Company or
any Affiliate or Subsidiary to leave the Company’s or any Affiliate’s or
Subsidiary’s employment or use or disclose to any person, partnership,
association, corporation, limited liability company or other entity any
information obtained while an employee of the Company or any Affiliate or
Subsidiary concerning the names and addresses of the Company’s or any
Affiliate’s or Subsidiary’s employees;

(v) You disclose confidential and proprietary information relating to the
Company’s or any Affiliate’s or Subsidiary’s business affairs (“Trade Secrets”),
including technical information, product information and formulae, processes,
business and marketing plans, strategies, customer information and other
information concerning the Company’s or any Affiliate’s or Subsidiary’s
products, promotions, development, financing, expansion plans, business policies
and practices, salaries and benefits and other forms of information considered
by the Company or any Affiliate or Subsidiary to be proprietary and confidential
and in the nature of Trade Secrets;

(vi) You fail to return all property (other than personal property), including
keys, notes, memoranda, writings, lists, files, reports, customer lists,
correspondence, tapes, disks, cards, surveys, maps, logs, machines, technical
data, formulae or any other tangible property or document and any and all
copies, duplicates or reproductions that you have produced or received or have
otherwise been submitted to you in the course of your service to the Company or
any Affiliate or Subsidiary; or

(vii) You engaged in conduct that the Committee reasonably concludes would have
given rise to a Termination for Cause had it been discovered before you
Terminated.

(c) CHANGE IN CONTROL. Normally, your Performance Units will vest and be settled
only under the circumstances described in Sections 2, 3(a)(i) and 3(a)(ii) a of
this Award Agreement. However, if there is a Change in Control, your Performance
Units will vest and be settled as described in the Plan. You should read the
Plan carefully to ensure that you understand how this may happen.

(d) AMENDMENT AND TERMINATION. Subject to the terms of the Plan, the Company may
amend or terminate this Award Agreement or the Plan at any time.

(e) RIGHTS BEFORE YOUR PERFORMANCE UNITS ARE SETTLED. Except as provided in
Section 3(f) of this Award Agreement, you will have none of the rights of a
shareholder with respect to Shares underlying the Performance Units unless and
until you become the record holder of such Shares.

(f) DIVIDEND EQUIVALENTS. You will be entitled to receive a dividend equivalent
equal to any dividends declared and paid on each Share represented by a related
Performance Unit, subject to the same terms and conditions as the related
Performance Unit. Any dividend equivalents described in this Section 3(f) will
be distributed to you in accordance with Section 2(b) of this Award Agreement or
forfeited, depending on whether or not you have met the conditions described in
this Award Agreement and the Plan. Any such distributions will be made in
(i) cash, for any dividend equivalents relating to cash dividends and
(ii) Shares, for any dividend equivalents relating to Share dividends.

(g) BENEFICIARY DESIGNATION. You may name a beneficiary or beneficiaries to
receive any Performance Units and related dividend equivalents that vest before
you die but are settled after you die. This may be done only on the attached
Beneficiary Designation Form and by following the rules described in that Form.
The Beneficiary Designation Form does not need to be completed now and is not
required as a condition of receiving your Award. However, if you die without
completing a Beneficiary Designation Form or if you do not complete that Form
correctly, your beneficiary will be your surviving spouse or, if you do not have
a surviving spouse, your estate.

(h) TRANSFERRING YOUR PERFORMANCE UNITS AND RELATED DIVIDEND EQUIVALENTS.
Normally, your Performance Units and related dividend equivalents may not be
transferred to another person. However, as described in Section 3(g) of this
Award Agreement, you may complete a Beneficiary Designation Form to name the
person to receive any Performance Units and related dividend equivalents that
are vested before you die but are settled after you die. Also, the Committee may
allow you to place your Performance Units and related dividend equivalents into
a trust established for your benefit or the benefit of your family. Contact
[Third Party Administrator] at [TPA Telephone Number] or at the address given
above if you are interested in doing this.

(i) GOVERNING LAW. This Award Agreement shall be governed by the laws of the
State of Ohio, excluding any conflicts or choice of law rule or principle that
might otherwise refer construction or interpretation of the Plan to the
substantive law of another jurisdiction.

(j) OTHER AGREEMENTS. Your Performance Units and related dividend equivalents
will be subject to the terms of any other written agreements between you and the
Company or any Affiliate or Subsidiary to the extent that those other agreements
do not directly conflict with the terms of the Plan or this Award Agreement.

(k) ADJUSTMENTS TO YOUR PERFORMANCE UNITS. Subject to the terms of the Plan,
your Performance Units and related dividend equivalents will be adjusted, if
appropriate, to reflect any change to the Company’s capital structure (e.g., the
number of Shares underlying your Performance Units will be adjusted to reflect a
stock split).

(l) OTHER RULES. Your Performance Units and related dividend equivalents are
subject to more rules described in the Plan. You should read the Plan carefully
to ensure you fully understand all the terms and conditions of the grant of
Performance Units and related dividend equivalents under this Award Agreement.

4. YOUR ACKNOWLEDGMENT OF AWARD CONDITIONS

By signing below, you acknowledge and agree that:

(a) A copy of the Plan has been made available to you;

(b) You understand and accept the terms and conditions of your Award;

(c) You will consent (on your own behalf and on behalf of your beneficiaries and
transferees and without any further consideration) to any necessary change to
your Award or this Award Agreement to comply with any law and to avoid paying
penalties under Section 409A of the Code, even if those changes affect the terms
of your Award and reduce its value or potential value; and

(d) You must return a signed by no later than [Date 30 Days After Grant Date].

[signature page attached]

CLAUDE LOPEZ

By:        NOT AN EXECUTION COPY—

Date signed:

THE SCOTTS MIRACLE-GRO COMPANY

By:        NOT AN EXECUTION COPY       

[Name of Company Representative]
[Title of Company Representative]

Date signed:

6

EXHIBIT B

EMPLOYEE CONFIDENTIALITY, NONCOMPETITION AND NONSOLICITATION AGREEMENT

7

EMPLOYEE CONFIDENTIALITY, NONCOMPETITION,
NONSOLICITATION AGREEMENT

This Employee Confidentiality, Noncompetition, Nonsolicitation Agreement
(“Agreement”), is by and between The Scotts Company LLC, and all companies
controlled by, controlling or under common control with the Scotts Company LLC
(collectively, the “Company”), and the person designated on the signature page
hereof as “Employee.” This Agreement is effective as of the date signed by
Employee below (the “Effective Date”).

WHEREAS, the Company desires to employ (or to continue to employ) Employee, and
Employee desires to be employed by (or to continue to be employed by) the
Company, in a position with respect to which Employee will have access to
certain confidential and proprietary information of the Company;

WHEREAS, the Company desires to have Employee participate (or continue to
participate) and Employee has reviewed and desires to participate (or continue
to participate) in The Scotts Company LLC Executive/Management Incentive Plan
(the “Plan”); and,

WHEREAS, the Company believes, and Employee hereby acknowledges, that the
confidential and proprietary information of the Company is extremely important
to the success of the Company, and Employee understands and agrees that the
Company is willing to provide Employee access or continued access to such
information, subject to and in consideration of the agreements of Employee set
forth herein regarding confidentiality, noncompetition, nonsolicitation and
related matters;

NOW, THEREFORE, in consideration for employment or continued employment,
participation in the Plan, access to or continued access to Confidential
Information (defined below), training, compensation and benefits, as well as
other good and valuable consideration provided by the Company to Employee, the
receipt and sufficiency of which are hereby acknowledged, Employee freely enters
this Agreement according to the following terms and conditions:

1. Confidential Information. As used in this Agreement the term “Confidential
Information” shall mean any and all financial, commercial, technical,
engineering or other information in written, oral, visual, or electronic form
concerning the business and affairs of the Company including, without
limitation, (i) information derived from reports, investigations, experiments,
research and work in progress, (ii) methods of operation, (iii) market data,
(iv) proprietary computer programs and codes, (v) drawings, designs, plans and
proposals, (vi) marketing and sales programs, (vii) client and supplier lists
and any other information about the Company’s relationships with others,
(viii) financial information and financial projections, (ix) network and system
architecture, (x) all other concepts, ideas, materials and information prepared
or performed for or by the Company and (xi) all information related to the
business plan, strategies, business, products, purchases or sales of the Company
or any of its suppliers and customers. The term “Confidential Information” does
not include information that: (a) was or is made available to the public without
restriction by the Company or by a third party who has the right to disclose
such information; (b) was previously known to the Employee independent of the
Company or, subject to the terms of Section 4 of this Agreement, independently
developed or derived by Employee without the aid, application or use of any
Confidential Information, as evidenced by corroborating, dated documentation; or
(c) is disclosed to Employee on a non-confidential basis by a third party who
has the right to disclose such information.

2. Confidentiality. Employee recognizes and acknowledges that the Confidential
Information, as it may exist from time to time, is a valuable, special and
unique asset of the Company. Employee further recognizes and acknowledges that
access to and knowledge of the Confidential Information is essential to the
performance of the Employee’s duties as an employee of the Company. Accordingly,
during Employee’s employment with the Company, and for an indefinite period
thereafter, Employee shall hold in strict confidence and shall not, directly or
indirectly, disclose or reveal to any person, or use for Employee’s own personal
benefit or for the benefit of anyone other than the Company, any Confidential
Information of any kind, nature or description (whether or not acquired,
learned, obtained or developed by Employee alone or in conjunction with others)
belonging to or concerning the Company, or any of its customers or clients or
others with whom the Company now or hereafter has a business relationship,
except (a) with the prior written consent of the Company, or (b) in the course
of the proper performance of Employee’s duties as an employee of the Company.
Upon the termination of Employee’s employment with the Company, or whenever
requested by the Company, Employee shall immediately deliver to the Company all
Confidential Information in Employee’s possession or under Employee’s control.

3. Company Property. Upon the termination of Employee’s employment with the
Company, or whenever requested by the Company, Employee shall immediately
deliver to the Company all property in Employee’s possession or under Employee’s
control belonging to the Company without limitation.

4. Employee Created Intellectual Property. Any and all inventions, ideas,
improvements, discoveries, concepts, writings, processes, procedures, products,
designs, formulae, specifications, samples, methods, know how or other things of
value (“Intellectual Property”) which Employee may make, conceive, discover or
develop, either solely or jointly with any other person or persons, at any time
during the term of this Agreement or during the term of any prior employment by
the Company, whether during working hours or at any other time and whether at
the request or upon the suggestion of the Company or otherwise, which relate to
or are useful in connection with the business now or hereafter carried on by the
Company, shall be the sole and exclusive property of the Company, and where
applicable, all copyrightable works shall be considered “Works Made for Hire”
under the U.S. Copyright Act, 17 USC § 101 et seq. Employee (a) agrees to
promptly disclose all such Intellectual Property to the Company, (b) agrees to
do everything necessary or advisable to vest absolute title thereto in the
Company, (c) assigns, without further consideration, to the Company all right,
title and interest in and to such Intellectual Property, free and clear of any
claims, liens or reserved rights of the Employee, and (d) irrevocably
relinquishes for the benefit of the Company and its assignees any moral rights
in the Intellectual Property recognized by applicable law.

5. Restrictive Covenants. Employee agrees that during the Employee’s employment
with the Company and for a period of two (2) years thereafter, Employee shall
not, directly or indirectly, for Employee’s own benefit or for the benefit of
any person or entity other than the Company:

(a) engage in, or be employed by a person or entity that engages in, the
business of providing services and/or products that are competitive with the
Company’s business as that business is conducted or proposed to be conducted
during the Employee’s employment. This prohibition shall generally apply to any
competitive activities in any geographic area either in which the Company is
engaged in business activities or in which its customers are located as of the
date that Employee’s employment ends;

(b) in addition to the prohibition contained in paragraph 5(a), Employee shall
not be employed, or provide consulting services or other assistance to the
Companies listed in Appendix A (the “List”). The Company reserves the right to
identify additional or alternate companies for inclusion on the List in the
future. Employee may contact the Company from time to time to obtain an updated
copy of the List and the Company will promptly provide such list;

(c) employ, solicit for employment, or advise or recommend to any other person
(“person” meaning a natural person or legal entity) that such other person
employ or solicit for employment, any current or past employee of the Company
(where “past employee of the Company” means any person employed by the Company
within one year of the solicitation or proposed employment);

(d) solicit or induce, or attempt to solicit or induce, any customer or
prospective customer of the Company (i) to cease being, or not becoming, a
customer of the Company or (ii) to divert any of the customer’s business or
prospective business from the Company;

(e) otherwise interfere with, disrupt, or attempt to interfere with or disrupt
the relationship, contractual or otherwise, between the Company and any of its
customers, clients, suppliers, consultants or employees; or

(f) deliberately engage in any action that will cause substantial harm to the
Company, including, but not limited to, disparagement of the Company.

Employee agrees that the restrictions contained in this Section 5 are reasonable
in scope, duration, and geographic territory, and necessary to protect the
Company’s legitimate business interests. The restrictive covenants set forth in
this Paragraph 5 are subject to Paragraph 8 hereof and Employee hereby waives
any and all right to attack the validity of such covenants on the grounds of the
breadth of their geographic scope or the length of their term.



  6.   Certain Remedies.

(a) Employee agrees and acknowledges that Employee’s breach of any of the
provisions of paragraphs 2 and 5 of this Agreement will cause, in addition to
any liquidated or quantifiable monetary damage, irreparable damage to the
Company for which monetary damages alone will not constitute an adequate remedy.
Consequently, Employee agrees that the Company shall be entitled as a matter of
right (without being required to prove damages or furnish any bond or other
security) to obtain a restraining order, an injunction, an order of specific
performance, or other equitable or extraordinary relief from any court of
competent jurisdiction restraining any further breach of such provisions by
Employee or requiring Employee to perform its obligations hereunder. Such right
to equitable or extraordinary relief shall not be exclusive but shall be in
addition to all other rights and remedies to which the Company may be entitled
at law or in equity, including without limitation the right to recover monetary
damages as set forth in paragraph 6(b) and for the breach of any of the
provisions of this Agreement.

(b) The parties agree that the monetary value of any breach of paragraphs 2 or 5
would be difficult to calculate. As a result, the parties agree that in the
event of a breach of paragraph 2 or 5, in addition to any additional monetary
damages that may be proven, Employee shall give up any right Employee may have
to any unpaid bonus under the Plan, and shall, upon the Company’s demand, repay
all payments Employee has received under the Plan within 3 years prior to the
breach. Employee acknowledges that this is a reasonable basis for estimating
damages from such breach and that these estimated damages are separate from the
irreparable harm contemplated in subparagraph 6(a).

(c) In the event that the Company seeks court enforcement of any of the
provisions of this Agreement, or is forced to respond to an action filed by
Employee and related to this Agreement, and the Company is the substantially
prevailing party, Employee shall pay the Company’s reasonable attorney’s fees
and costs incurred in those efforts.

7. Term of this Agreement. Except as otherwise expressly provided in paragraph
5, this Agreement shall continue in effect and survive for an indefinite period
notwithstanding the termination of Employee’s employment with the Company for
any reason.

8. NO EMPLOYMENT AGREEMENT. THIS AGREEMENT IS NOT, HOWEVER, AND SHALL NOT BE
DEEMED TO BE, AN EMPLOYMENT AGREEMENT THAT OBLIGATES THE COMPANY TO EMPLOY
EMPLOYEE, OR OBLIGATES EMPLOYEE TO CONTINUE IN THE COMPANY’S EMPLOYMENT, FOR ANY
TERM WHATSOEVER. UNLESS THERE IS A SEPARATE, WRITTEN EMPLOYMENT CONTRACT BETWEEN
EMPLOYEE AND THE COMPANY TO THE CONTRARY, EMPLOYEE IS AN “AT WILL” EMPLOYEE OF
THE COMPANY AND THE CONTINUATION OF EMPLOYEE’S EMPLOYMENT BY THE COMPANY IS
SUBJECT TO THE RIGHT OF THE COMPANY TO TERMINATE SUCH EMPLOYMENT AT ANY TIME,
WITHOUT CAUSE.

9. Severability. If any provision of this Agreement is held to be unenforceable
for any reason, that provision shall be severed and this Agreement shall remain
in full force and effect in all other respects. If any provision of this
Agreement, although unenforceable as written, may be made enforceable by
limitation thereof, then such provision will be enforceable to the maximum
extent permitted by applicable law.

10. APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF OHIO IRRESPECTIVE OF CHOICE OF LAW
PRINCIPLES. Employee and the Company agree that any action brought by any party
in connection with this Agreement shall be filed in either state or federal
court located within the State of Ohio.

11. No Reliance. Employee represents and warrants to the Company that no promise
or inducement for this Agreement has been made to Employee except as set forth
herein; and this Agreement is executed by Employee freely and voluntarily, and
without reliance upon any statement or representation by the Company, or any of
the Company’s attorneys, employees or agents except as expressly set forth
herein.

12. Assignment. The Company may assign, in whole or in part, its rights and
obligations under this Agreement. The rights of the Company shall enure to the
benefit of, and the obligations of the Company shall be binding upon, the
Company’s successors and assigns. Employee shall not be entitled to assign any
of Employee’s rights or obligations under this Agreement.

13. Notification. Employee shall notify any person or entity employing Employee
or intending to employ Employee of the existence and provisions of this
Agreement. Employee agrees that the Company may also notify any person or entity
employing Employee or intending to employ Employee of the existence and
provisions of this Agreement.

14. Modification and Waiver. This Agreement shall not be modified unless such
modification is in writing and signed by the EVP, Global Human Resources for the
Company. Further, the parties agree that the Company’s waiver of any provision
of this Agreement shall not constitute a waiver of any other provision of this
Agreement.

     
AGREED AND ACKNOWLEDGED:
 

EMPLOYEE:
       NOT AN EXECUTION COPY       
Signature
Printed Name
  THE SCOTTS COMPANY
By:        NOT AN EXECUTION COPY—
Signature
Denise Stump, EVP Global Human Resources
Date
  Printed Name

8

EXHIBIT C

THE SCOTTS COMPANY LLC

BENEFICIARY DESIGNATION FORM
RELATING TO CONTINGENT PAYMENTS UNDER THE EMPLOYMENT AGREEMENT
ENTERED INTO BETWEEN BY AND BETWEEN CLAUDE LOPEZ
AND THE SCOTTS COMPANY LLC

1.00 INSTRUCTIONS FOR COMPLETING THIS BENEFICIARY DESIGNATION FORM

You may use this Beneficiary Designation Form to (1) name the person you want to
receive any amount due under the Employment Agreement, effective October 1, 2010
by and between you and The Scotts Company LLC (“Agreement”) after your death or
(2) change the person who will receive these benefits.

There are several things you should know before you complete this Beneficiary
Designation Form.

FIRST, if you do not elect a beneficiary, any amount due to you under the
Agreement when you die will be paid to your surviving spouse or, if you have no
surviving spouse, to your estate.

SECOND, your election will not be effective (and will not be implemented) unless
you complete all applicable portions of this Beneficiary Designation Form and
return it with a signed copy of the Agreement to the legal department.

THIRD, all elections will remain in effect until they are changed (or until all
death benefits are paid).

FOURTH, this beneficiary designation supersedes and revokes all other
beneficiary designations with respect to payments under the Agreement.

2.00 DESIGNATION OF BENEFICIARY

2.01 PRIMARY BENEFICIARY:

I designate the following person as my Primary Beneficiary to receive any amount
due after my death under the Agreement:

     
(Name)
  (Relationship)
Address:
 


2.02 CONTINGENT BENEFICIARY

If my Primary Beneficiary dies before I die, I direct that any amount due after
my death under the terms of the Agreement be distributed to:

     
(Name)
  (Relationship)
Address:
 


Elections made on this Beneficiary Designation Form will be effective only after
this Form is received by the legal department and only if it is fully and
properly completed and signed.

NAME

Address:

Sign and attach this Beneficiary Designation Form to the Agreement.

     
Date
  Signature

To be Completed by the Company:

 
Received on:
By:

9